The opinion of the court was delivered by
Wells, J.:
The only question we deem it necessary to decide in this case is: In an action for the foreclosure of a mortgage on real estate, where the plaintiff dies after the decree of foreclosure and before the issuance of an 'order of sale, and no revivor is had, but afterward an order of sale is issued, the property sold, sale confirmed, and deed made to the purchaser, does said deed convey the title of the property so sold? This question must be answered in the negative. Upon the death of the plaintiff the judgment became dormant, and the court had no authority to issue order of sale thereon without a revivor.
The judgment of the district court is affirmed.